Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	
DETAILED ACTION
The action is in response to claims dated 1/21/2022.
Claims pending in the case: 1-3, 6-8, 11-12
Claims canceled: 4-5, 9-10

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable by Colombo (US 20140243028) in view of Dargahi (US 8380747), Moha (US 20130205219) and Kimball (US 20040034646).
Kimball not used in the prior office action.

Regarding claim 1, Colombo teaches, a method of operating an electronic device, the method comprising: selecting at least one particular location in content displayed on a display through a first program (Colombo: [27]: select displayed text messages for content analysis; the text message area within a message bubble is selected for identifying content through the text application); 
identifying text included in the at least one particular location (Colombo: [27]: identify a hash tag text followed by the words within the message) by analyzing the content displayed on the display through the first program based on a predetermined data format of the text (Colombo: [27]: displayed content analyzed based on location of a hash tag or predetermined configured formats reserved as smart tags); and 
determining at least one second program which can be processed based on the text (Colombo: [29-30, 32-33]: identified content and determine content of other apps such as music apps, online store app to present to user) ..
 However Colombo does not specifically teach, second program which can be processed based on the data format of the text; 
acquiring a priority information of the at least one second program based on predetermined configuration information;

Dargahi teaches, second program which can be processed based on the data format of the text  (Dargahi: col 6 line 60-col 7 line 12: based on format identify object as a phone number and display phone related application options; col 7 lines 13-25: identify a PO number format and use PO approval application; col 16 lines12-19: match format); 
and calling a second program among the at least one second program  (Dargahi: col 6 lines 28-42: based on identification of content as address in the first program, a second map application is called to open up; col 6 line 60-col 7 line 12: identify object as phone number and open a program to display phone related application options; when user selects an action, a call is placed using a second application program).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Colombo and Dargahi because the systems are in the field of providing context based applications. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would automate user’s next action by providing suggestions and executing the suggestions upon selection. The combination provides seamless integration of various information systems with an application, in a generic and customizable manner via an intuitive and easy-to-use user interface (see Dargahi col 2 lines 55-62).
However, Colombo and Dargahi do not specifically teach, acquiring a priority information of the at least one second program based on predetermined configuration information;

Moha teaches, acquiring a priority information of the at least one second program based on predetermined configuration information (Moha: [54-55]: identify content sharing applications based on the selected content; removes unavailable services based on predetermined account information etc. [55]: “sharing services can also be selectively removed or restricted to certain applications or programs” – prioritize which applications are displayed)
and calling based on the priority information (Moha: [54-55]: display prioritized applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Colombo, Dargahi and Moha because the systems are in the field of providing context based applications. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable a screening process to determine the most relevant and useful applications prior to displaying them to the user. The combination provides seamless integration of various services without requiring users to manually perform a number of tedious steps, and minimizes user discouragement or frustration (see Moha [5]).
However Colombo, Dargahi and Moha do not specifically teach, wherein a function performed by the second program is limited or deactivated based on at least one of information included in a user profile registered in the electronic device, an operation mode of the electronic device, or a type of an input related to the content.
Kimball teaches, wherein a function performed by the second program is limited or deactivated based on at least one of information included in a user profile registered in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Colombo, Dargahi and Moha and Kimball because the combination would enable profile based content access. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable a screening process to determine the most relevant and useful applications prior to displaying them to the user using information from user profile. The combination provides customized content and therefore improves convenience and ease of use.

Regarding claim 3, Colombo, Dargahi, Moha and Kimball teach the invention as claimed in claim 1 above and further teach, wherein the content displayed on the display comprises at least one of a still image, a moving image, text, audio data, or a link (Colombo: [27]: identify a hash tag text followed by the words within the message) (Dargahi: col 6 lines 28-42: based on identification of content as address in the first program, a second map application opens up; col 6 line 60-col 7 line 12: identify object as phone number and open a program to display phone related options; when user selects an action, a call is placed using a second application program – text content).

Regarding Claim(s) 6, this/these claim(s) is/are similar in scope as claim(s) 1. Colombo, Dargahi, Moha and Kimball also teach An electronic device, comprising: a display; and at least one processor operably coupled to the display (Colombo: [20-21]) (Dargahi: claim 11), Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 8, this/these claim(s) is/are similar in scope as claim(s) 3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 11, Colombo, Dargahi, Moha and Kimball teach the invention as claimed in claim 1 above and further teach, further comprising: extracting text included in the content based on the analyzing the content displayed on the display through the first program based on a predetermined data format of the text (Dargahi: col 6 line 60-col 7 line 12: based on format identify object as a phone number and display phone related application options; col 7 lines 13-25: identify a PO number format and use PO approval application; col 16 lines12-19: match format).

Regarding claim 12, Colombo, Dargahi, Moha and Kimball teach the invention as claimed in claim 11 above and further teach, wherein the extracted text includes character strings, symbols, letters, and numbers (Dargahi: col 6 line 60-col 7 line 12, col 7 lines 13-25, col 6 lines 28-42: identify a Phone number, PO or address – these items includes letters, strings, symbols and numbers) (Colombo: [27]: identify a hash tag symbol followed by the words within the message).

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable by Colombo (US 20140243028), Dargahi (US 8380747), Moha (US 20130205219) and Kimball (US 20040034646) in further view of Hind (US 20090144373).

Regarding claim 2, Colombo, Dargahi, Moha and Kimball teach the invention as claimed in claim 1 above but not, wherein the text indicates a function of the at least one of the first  program or the at least one second program.
Hind teaches, wherein the text indicates a function of the at least one of the first  program or the at least one second program (Hind: [17]: verbs in the message identified to predict the next action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Colombo, Dargahi, Moha, Kimball and Hind because the systems are in the field of providing context based shortcuts. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would predict user’s next action by identifying an action based on the verbs in the messages. The combination reduces the number of user inputs needed from user to complete tasks being discussed in text messaging by providing context based shortcuts.

Regarding Claim(s) 7, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2172